UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 18, 2010 (August 16, 2010) SM Energy Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1775 Sherman Street, Suite 1200, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. In accordance with General Instruction B.2. of Form 8-K, the following information, including Exhibit 99.1, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. On August 16, 2010, SM Energy Company (the “Company”) announced that the Company’s President and CEO, Tony Best, will present at The Oil and Gas Conference on Tuesday, August 24, 2010, at 4:50 PM Mountain Daylight Time. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished as part of this report: Exhibit 99.1 Press release of the Company dated August 16, 2010, entitled SM Energy Company to Present at The Oil & Gas Conference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SM ENERGY COMPANY Date: August 18, 2010 By: /s/ MARK T. SOLOMON Mark T. Solomon Controller
